Citation Nr: 0209227	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for ulnar nerve 
neuropathy of the right (major) upper extremity, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from May 1943 to June 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).  That decision denied an increased 
evaluation for ulnar nerve neuropathy of the right upper 
extremity.  The Board remanded the issue to the RO in January 
2000, with instructions to obtain the veteran's current VA 
treatment records and schedule a VA examination.

The veteran testified before a member of the Board at a 
videoconference hearing in September 1999.

The Board notes that the veteran was granted entitlement to 
individual unemployability in a March 2001 decision by the 
RO.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show that the symptoms 
of the veteran's ulnar nerve neuropathy of the right upper 
extremity are productive of more than moderate incomplete 
paralysis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
ulnar nerve neuropathy of the right upper extremity are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.123, 
4.124, 4.124a, Diagnostic Codes 8516, 8616, 8617 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA electromyography (EMG) reports dated 
January 1996 and April 2000, VA examination reports dated 
September 1997, April 2000, May 2000, and February 2001, an 
addendum to the September 1997 VA examination report dated 
November 1997, a VA opinion dated July 2000, VA treatment 
notes from November 1998 to February 2000, and statements and 
testimony of the veteran before a Member of the Board at a 
videoconference hearing in September 1999.

In January 2000, the Board remanded the claim to the RO.  The 
Board instructed the RO to obtain the veteran's recent VA 
treatment records and schedule a VA examination to determine 
the extent of the veteran's disability.  That development was 
completed.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

VA treatment notes indicate that the veteran underwent 
surgery for obstructive sleep apnea in April 1995.  A May 
1995 treatment note indicated that the veteran complained of 
ulnar neuropathy.  A June 1995 EMG showed right ulnar 
neuropathy just below the elbow and mild early sensory 
neuropathy of the upper extremities.  He had a right ulnar 
transposition in September 1995.  The veteran was granted 
disability benefits for right ulnar neuropathy (major) 
pursuant to 38 U.S.C.A. § 1151 in an August 1996 RO decision.  
An initial disability rating of 30 percent was assigned.  The 
veteran filed a claim for an increased rating for right ulnar 
neuropathy in August 1997.

A January 1996 EMG report noted that the veteran had a right 
ulnar transposition and complained of numbness in the right 
hand and arm.  The report indicated that the findings were 
suggestive of right ulnar neuropathy at the elbow segment 
with evidence of motor reinnervation in the proximal ulnar 
muscles more than the distal ones.  The sensor action 
potential was absent, as it was in June 1995, and did not 
show evidence of recovery.  The veteran complained of 
numbness in the medial forearm, the medial cutaneous nerve 
appeared intact bilaterally.  The veteran's sural action 
potential was of low amplitude, as were the medial cutaneous 
nerves of the forearm.  Mild early predominantly sensory 
neuropathy was indicated.

A September 1997 VA examination report indicated that the 
veteran's chief complaint was pain in his right arm from his 
elbow into his little and ring fingers.  The examiner 
indicated that the veteran's elbow had bothered him since a 
motor vehicle accident, which occurred while he was in 
service.  The veteran reported that he experienced numbness 
into his ring and little finger.  He also indicated that his 
hand cramped while driving and that he was only able to lift 
10 to 15 pounds with his right hand.  On examination, the 
veteran had tenderness to his medial olecranon and his distal 
humerus.  He had a 9-centimeter well-healed scar medial to 
his elbow.  He had decreased sensation to light touch in the 
ulnar distribution below his elbow.  He had a 5 degree 
flexion contracture of his distal interphalangeal joints, 5 
degrees to full flexion in his little and ring finger of his 
distal interphalangeal joint.  The examiner diagnosed the 
veteran with right ulnar neuropathy at the elbow.  He noted 
that the veteran had decreased range of motion in his index 
and ring finger on the right.

A November 1997 addendum to the September 1997 VA examination 
report corrected the examiner's note that the veteran had 
experienced pain in his right elbow since service.  The 
examiner indicated that the veteran had reported experiencing 
pain in his right elbow since he underwent surgery for sleep 
apnea.

A November 1998 VA treatment note indicated that the veteran 
was seen complaining of right arm pain.  On examination his 
grip, on the right, was weaker.  Strength was 4/5, vibratory 
was diminished and there was diminished sensation in the 
right hand.  The veteran was diagnosed with ulnar neuropathy.

A March 1999 VA treatment note indicated that the veteran was 
seen complaining of pain along the ulnar nerve distribution 
with associated numbness.  On examination, decreased 
sensation to superficial touch and pinprick was noted over 
the ulnar distribution of the right forearm and hand.  No 
muscle weakness or atrophy were noted.  The veteran was 
diagnosed with right ulnar neuropathy.

An August 1999 VA treatment note indicated that the veteran 
was seen complaining of numbness and pain in the right arm.  
He was diagnosed with right ulnar neuropathy.

The veteran testified before a Member of the Board at a 
hearing held at the RO in September 1999.  He stated that he 
had sought treatment at the VA for his right arm.  He 
indicated that he was told not to lift any more than 5 
pounds.  He reported that he could only close his right fist 
about two-thirds of the way.  The veteran testified that he 
was right handed.  He reported that he could no longer hold a 
hammer or a torch.  He could not hold a cup of coffee for 
very long.  The veteran indicated that his hand would cramp 
up when he drove for a half-hour to an hour.  He testified 
that he can no longer mow his lawn.  He stated that he 
experienced pain in his right arm all the time.  He reported 
that it was difficult for him to comb his hair or button his 
shirt by himself.  He demonstrated that his extension was 
about four-fifths of having complete extension.

A February 2000 VA treatment note indicated that the veteran 
was seen complaining of persistent pain in the right elbow 
and numbness in the right arm.  He had numbness along the 
medial aspect of the right forearm down to the right 4th and 
5th digits.  He was diagnosed with right ulnar neuropathy.

An April 2000 VA examination report noted that the veteran 
complained of numbness and weakness in the right upper 
extremity.  On examination, the veteran had some diminished 
strength in the flexion of the joints of the right little 
finger.  There was also decreased vibration sense there, as 
compared with the left side.  Reflexes were present and equal 
in both upper and lower extremities.  The examiner diagnosed 
the veteran with right ulnar neuropathy.

An April 2000 EMG report noted that nerve conduction studies 
of the right upper extremity , including F-waves, were 
normal, except for slowing of the right ulnar digital 
conduction velocity.  EMG of the ulnar-innervated selected 
muscles was normal.  The impression was an abnormal study 
consistent with right ulnar sensory neuropathy.

A May 2000 VA examination report noted that the veteran's 
grip strength was decreased on the right.  Strength was 
approximately 84%.  The demonstrated grip was functional.  
Lateral pinch strength was decreased on the right.  It was 
approximately 82%.  Demonstrated pinch was normal.  Tip pinch 
strength was decreased on the right.  It was approximately 
79%.  Demonstrated pinch was functional.  Individual finger 
flexion/pinch strength was decreased on the 4th and 5th 
fingers on the right hand, when compared to the left, by 40 
to 50%.  There was mild decrease in range of motion of the 
right hand.  Existing range of motion was within normal age 
limits and was functional.  The veteran reported decreased 
awareness in touch on the right hand, as opposed to the left.  
The reported decrease was throughout the hand.  Hand skills 
for small to moderate sized objects were good.  The veteran 
had some difficulty with the manipulation of very small 
objects, but his skills were functional.  The veteran was 
able to pick up objects ranging from 3 inches to 1/16 of an 
inch in diameter with little or no difficulty.  The veteran 
was unable to sustain weights greater than 3 pounds with his 
right arm extended for 60 seconds.  The examiner noted that 
his inability to sustain weights appeared to be more related 
to gross muscle weakness of the arm than of the grip.

A July 2000 VA opinion noted that the veteran's medical 
records including the April and May 2000 VA examinations were 
reviewed.  The examiner noted that he had not personally 
examined the veteran.  He indicated that the records were 
consistent with a right ulnar neuropathy resulting in motor 
function somewhat less than that of age related normals.  
Range of motion was functional and within normal age limits.  
No examination findings noted marked atrophy, loss of 
coordination, or deformity.  The examiner indicated that when 
a similar test of motor strength was done three times, a 
significant loss of motor strength was not typically observed 
from the first to the third time.

A February 2001 VA examination indicated that the veteran 
reported injuring his right ulnar nerve during surgery and 
undergoing a transposition of his ulnar nerve.  On 
examination, his right elbow had a three inch medial 
epicondyle scar with a positive Tinel's about the scar area 
in the area of the ulnar nerve.  Range of motion of the elbow 
was from 15 to 80 degrees.  Grip strength of the right hand 
was 2.5/5.  The veteran had weakened intrinsics to his hand 
with some weakness in the ulnar nerve distribution of the 
forearm and hand.  The veteran was diagnosed with weakness 
around the ulnar nerve and neuropathy of the right elbow.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The provisions of 38 C.F.R. 4.120 dictate that neurologic 
disabilities are ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with special 
consideration of any psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc. 
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2001).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Under Diagnostic Code 8516, for a major extremity, moderate 
incomplete paralysis warrants assignment of a 30 percent 
evaluation, and severe incomplete paralysis warrants 
assignment of a 40 percent evaluation. Where there is 
complete paralysis of the ulnar nerve of the minor hand, a 60 
percent disability rating, the highest evaluation for the 
major hand under Diagnostic Code 8516, is assigned.  Complete 
paralysis contemplates the presence of a "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, with atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, and an inability to spread the 
fingers (or the reverse thereof).  In addition to the 
foregoing, assignment of a 60 percent evaluation contemplates 
an inability to adduct the thumb with weakened flexion of the 
wrist.  Id.  Neuritis (Code 8616) and neuralgia (Code 8716) 
will be rated under the above criteria.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  See introductory note to 
Schedule for peripheral nerves.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 
4.2, 4.6 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for ulnar neuropathy of 
the right (major) upper extremity.  The reasons follow.

The evidence does not show a loss of reflexes, loss of 
sensation, muscle atrophy, organic changes, or other findings 
which would be consistent with severe impairment.  The April 
2000 VA examination report noted that reflexes were present 
and equal in both upper extremities.  The April 2000 nerve 
conduction studies of the right upper extremity, including F-
waves, were normal with the exception being slowing of the 
ulnar digital conduction velocity.  The EMG of the ulnar-
innervated selected muscles was normal.  The May 2000 VA 
examination report noted that range of motion was functional 
and within normal age limits.  Finally, the July 2000 VA 
opinion noted that no examination had noted the existence of 
atrophy, loss of coordination or deformity.  While the 
veteran may feel that the impairment warrants a higher 
rating, all of the medical reports are against the claim (as 
to the severity) and consistently show that the degree of 
impairment is no more than moderate at this time.  In 
addition, the Board notes that the symptoms reflected in the 
record do not indicate that a higher rating is warranted for 
either neuritis under Diagnostic Code 8616, and a 30 percent 
rating is the maximum rating available for neuralgia under 
Diagnostic Code 8716.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As indicated 
above, the rating codes that apply to the veteran's 
disability contemplate limitation of movement of the hand, 
fingers, thumb, and wrist.  Therefore, the Board is required 
to consider whether the next higher rating is warranted based 
on additional functional loss due to pain or other pathology.  
The Board notes the veteran's testimony that he has 
difficulty managing day to day tasks, such as combing his 
hair or buttoning his shirt.  However, the May 2000 VA 
examination report noted that the veteran's range of motion 
was functional and within normal age limits.  In addition, 
the May 2000 VA examination report noted that his hand skills 
for small or moderate sized objects were good.  Although he 
had some difficulty with manipulating very small objects, the 
report noted that his skills were functional.  Thus, the 
evidence demonstrates that the veteran's right arm ulnar 
neuropathy has not resulted in additional loss of motion 
beyond that contemplated in the currently assigned of a 30 
percent evaluation based on pain or other pathology. 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

As to consideration of an assignment of an extraschedular 
evaluation, the Board notes that the RO has expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (August 16, 1996).  The Board 
notes that the veteran was granted entitlement to individual 
employability during the pendency of this appeal based on 
consideration of all his service connected disabilities.  
However, there is no evidence of record that indicates that 
the veteran's right ulnar nerve neuropathy alone has caused 
marked interference with employment or frequent periods of 
hospitalization.


ORDER

Entitlement to an increased evaluation for ulnar neuropathy 
of the right upper extremity, currently evaluated as 30 
percent disabling, is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

